DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2021 has been entered.
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 4-11, 13-25, 27-28 are allowed for the below reasons.
In regards to claim 1, the prior art of reference does not disclose singly or in combination to render a method receiving, by the processor, a notification suggestion code associated with the indication of the incoming communication from a sender wireless device, wherein the notification suggestion code includes one or more suggested optional modifications configured to indicate to the processor one or more notification options for modifying a optional modifications in the notification suggestion code that the receiver wireless device may determine to use for modifying the notification; and modifying, by the processor, the notification of the incoming communication using one or more of the suggested optional modifications in response to determining to modify the notification.
In regards to claim 10, the prior art of reference does not disclose singly or in combination to render a method receiving, by the processor, a notification suggestion code associated with the indication of the incoming communication from a sender wireless device, wherein the notification suggestion code includes one or more suggested optional modifications configured to indicate to the processor one or more notification options for modifying a notification of the incoming communication and . evaluating, by the processor, whether to modify the notification based on one or more suggested optional modifications in the notification suggestion code that the receiver wireless device may determine to use for modifying the notification; and modifying, by the processor, the notification of the incoming communication using 
In regards to claim 15, the prior art of reference does not disclose singly or in combination to render a wireless reciver for receiving, by the processor, a notification suggestion code associated with the indication of the incoming communication from a sender wireless device, wherein the notification suggestion code includes one or more suggested optional modifications configured to indicate to the processor one or more notification options for modifying a notification of the incoming communication and . evaluating, by the processor, whether to modify the notification based on one or more suggested optional modifications in the notification suggestion code that the receiver wireless device may determine to use for modifying the notification; and modifying, by the processor, the notification of the incoming communication using one or more of the suggested optional modifications in response to determining to modify the notification.
In regards to claim 21, the prior art of reference does not disclose singly or in combination to render sender wireless device for receiving, by the processor, a notification suggestion code associated with the indication of the incoming communication from a sender wireless device, wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K.  WILFORD SHAHEED whose telephone number is (469)295-9175.  The examiner can normally be reached on Monday-Friday 9 am-5pm; CST; ALT Friday. The fax phone number for the organization where this application or 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643